Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12 Jan 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/094717 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was discussed in an interview with Sean Pryor on 07 Jan 2022 and confirmed as approved on 12 Jan 2022.

The application has been amended as follows: 

Claims
The claims are amended as follows:
1. (Currently amended)
 A dry etching device, comprising: 
an anode; 

a leveler disposed in close contact with a surface of the cathode facing the anode, and positioning a work-piece in a flat state; a holder configured to hold the work-piece and the leveler on the surface of the cathode facing the anode; 

a bi-directional voltage power supplier configured to apply the bi-directional voltage power to the cathode; 
a controller connected to the bi-directional voltage power supplier and comprising a computer configured to calculate and to control a waveform of the bi-directional voltage power; and 
a direct current (DC) voltage power applier configured to apply DC voltage power to the anode causing the waveform of the bi-directional voltage power provided between the cathode and the anode to move toward a positive side as a whole, such that ion hitting time applied to the work-piece is reduced and electron hitting time applied thereto is increased, 
wherein the bi-directional voltage power comprises a boost section in which the waveform of the voltage disperses negatively or positively, a decreasing section in which the waveform of the voltage converges to 0, and a maintain section in which the voltage is constantly retained between the boost section and the decreasing section, and the slopes of the boost section and the decreasing section exhibit a bipolar waveform in which the slopes are constantly maintained, 
wherein the slopes and lengths of the boost section, the decreasing section and the  maintain section are controlled by the controller and a sufficient time is secured until atoms separated from the work-piece through etching and falling due to gravity toward the anode reach the anode to prevent redeposition, 


wherein the cathode includes a first conductor, a second conductor and a cathode insulator, where the cathode insulator is disposed between the first conductor and the second conductor.
Method claims 11 and 12 are canceled.
Allowable Subject Matter
Claims 1, 2, 3, 4, 5, 6, 7, 8, 10 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, closest prior art of record (viz. Nakamura et al. (US 4,798,650) in view of Kirby et al. (US 2007/0017630 A1), Kim et al. (US 2011/0024399 A1), Booth et al. (US 2013/0136872 A1) and Koshiishi et al. (US 2006/0037703 A1) and further substantiated by Rigali et al. (US 6,245,189 B1) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "wherein as the DC voltage power is applied to the anode, the waveform of the bi- directional voltage power supplier formed between the cathode and the anode is caused to shift by 20% from an original waveform in a positive direction as a whole thereby decreasing an ion hitting time required for the work-piece while increasing an electron hitting time required for the work-piece," in the context of other limitations of the claim. See also applicant’s arguments filed 08 Dec 2021 page 8-9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        
/RAM N KACKAR/Primary Examiner, Art Unit 1716